Citation Nr: 1126995	
Decision Date: 07/20/11    Archive Date: 07/29/11

DOCKET NO. 07-37 861	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to service connection for an acquired psychiatric disorder, to include an anxiety disorder, depression, a panic disorder, and posttraumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

A. Lindio, Counsel





INTRODUCTION

The Veteran had active service from May 1967 until May 1987. 

This matter comes before the Board of Veterans' Appeals (BVA or Board) on appeal from an April 2007 rating decision from the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida, which, inter alia, denied the benefit sought on appeal.

Recent case law mandates that a claim for a mental health disability includes any mental disability that may reasonably be encompassed by the claimant's description of the claim, reported symptoms, and the other information of record.  See Clemons v. Shinseki, 23 Vet. App. 1, 5-6 (2009).  Given the holding in Clemons, the Board has recharacterized the issue from entitlement to service connection for PTSD to include panic attacks, to the broader issue of entitlement of service connection for an acquired psychiatric disorder, to include, a panic disorder, depression, and an anxiety disorder.

In Bernard v. Brown, 4 Vet. App. 384 (1993), the United States Court of Appeals for Veterans Claims (Court) held that before the Board may address a matter that has not been addressed by the RO, it must consider whether the claimant has been given adequate notice of the need to submit evidence or argument, an opportunity to submit such evidence or argument, and an opportunity to address the question at a hearing, and whether the claimant has been prejudiced by any denials of those opportunities.  Although the RO, which was obviously without the benefit of Clemons, denominated the claim as one for PTSD, the Board finds that the appellant was not prejudiced thereby.  As will be discussed below, the RO obtained available medical records, which included diagnoses of the aforementioned psychiatric disorders.  The RO, in a letter dated November 22, 2006, asked for evidence of a relationship between the current disability and an injury, disease, or event in military service.  Indeed, as the Veteran's claim is being granted, he is not prejudiced by the Board's expansion of the issue at bar.

The Veteran also requested a hearing before the Board, which was scheduled for March 2009.  The Veteran failed to appear for his hearing.  As the Veteran has neither submitted good cause for failure to appear or requested to reschedule the hearing, the request for a hearing is deemed withdrawn. See 38 C.F.R. § 20.704(d) (2010). 


FINDING OF FACT

The preponderance of the evidence supports a finding that the appellant's currently diagnosed anxiety disorder is the result of a disease or injury in service.


CONCLUSION OF LAW

An anxiety disorder was incurred in active duty service.  38 U.S.C.A. §§ 1110, 1131 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.303, 3.304 (2010).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Board has thoroughly reviewed all the evidence in the appellant's claims file.  Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, the evidence submitted by the appellant or on his behalf.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (the Board must review the entire record, but does not have to discuss each piece of evidence).  The analysis below focuses on the most salient and relevant evidence and on what this evidence shows, or fails to show, on the claim.  The appellant must not assume that the Board has overlooked pieces of evidence that are not explicitly discussed herein.  See Timberlake v. Gober, 14 Vet. App. 122 (2000) (the law requires only that the Board address its reasons for rejecting evidence favorable to the appellant). 

The Board must assess the credibility and weight of all evidence, including the medical evidence, to determine its probative value, accounting for evidence, which it finds to be persuasive or unpersuasive, and providing reasons for rejecting any evidence favorable to the appellant.  Equal weight is not accorded to each piece of evidence contained in the record; every item of evidence does not have the same probative value.  When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the appellant prevailing in either event, or whether a preponderance of the evidence is against a claim, in which case, the claim is denied.  See Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

I.  The Veterans Claims Assistance Act of 2000

In this decision, the Board grants the claim for service connection for an acquired psychiatric disorder, including an anxiety disorder.  This is a complete grant of the benefit sought on appeal.  Thus, a discussion of VA's duties to notify and assist is unnecessary.  See 38 U.S.C. §§ 5103, 5103A (West 2002 & Supp. 2010); 38 C.F.R. § 3.159 (2010); Mayfield v. Nicholson, 19 Vet. App. 103, (2005), rev'd on other grounds, Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).

II.  The Merits of the Claim

The appellant alleges that his currently diagnosed psychiatric disorder is the result of a disease or injury incurred in active duty service.  The Board concurs. 

Governing Law and Regulations

Service connection may be established for a disability resulting from disease or injury incurred in or aggravated by service.  See 38 U.S.C.A. §§ 1110 (West 2002); 38 C.F.R. § 3.303 (2010).  Evidence of continuity of symptomatology from the time of service until the present is required where the chronicity of a condition manifested during service either has not been established or might reasonably be questioned.  See 38 C.F.R. § 3.303(b) (2010).  Regulations also provide that service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disability was incurred in service.  See 38 C.F.R. § 3.303(d) (2010). 

In order to prevail on the issue of service connection there must be (1) medical evidence of a current disability; (2) medical evidence, or in certain circumstances, lay evidence of in-service occurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between an in-service injury or disease and the current disability.  See Hickson v. West, 12 Vet. App. 247, 253 (1999). 

Service connection for PTSD requires: medical evidence diagnosing the condition in accordance with 38 C.F.R. § 4.125(a) (conforming to the DSM-IV); a link, established by medical evidence, between current symptoms and an in-service stressor; and credible supporting evidence that the claimed in-service stressor occurred.  See 38 C.F.R. § 3.304(f) (2010). 

With respect to the crucial element concerning a nexus between a current disability and service, this is a medical question as to which neither the Board nor the appellant is competent to comment.  See Colvin v. Derwinski, 1 Vet. App. 171, 175 (1991) (the Board is prohibited from exercising its own independent judgment to resolve medical questions); Espiritu v. Derwinski, 2 Vet. App. 492, 494-95 (1992) (a lay person without medical training is not competent to comment on medical matters). 

As discussed above, the appellant initially advanced his claim as one of entitlement to service connection for PTSD.  The appellant alleged that he currently suffers from PTSD as a result of his work as a Casualty Notification Officer, with duties that included notifying next of kin of deaths and the status of soldiers who were missing in action or prisoners of war.  He also alleged that he provided follow-up visits and help to the next of kin with benefits and arrangements, as indicated in an October 2006 statement.  In a March 2008 statement, he also reported that he took pictures of dead bodies and received two beatings while in service.  


A September 8, 2006, VA medical record noted that the Veteran reported that he first began to experience symptoms of anxiety while in the Air Force in 1968 and diagnosed him with an anxiety disorder, not otherwise specified.  However, a June 1, 2007, VA mental health initial evaluation noted that the Veteran reported problems with anger, constant feeling of anxiousness, and intrusive memories of photos of dead bodies that he showed to families as a casualty officer, as well as residual fear from being beaten twice.  The June 1, 2007, VA examiner found him to have PTSD and a panic disorder.  A September 21, 2007, VA examiner found him to have PTSD, a panic disorder, and depression, not otherwise specified.  The VA medical records generally indicate continued treatment for variously diagnosed psychiatric disorders.

A June 13, 2006, private medical record, from Dr. J.R.C., diagnosed the Veteran with chronic anxiety with infrequent panic attacks and multiple varied psychosomatic symptoms. The Veteran also received a private psychological evaluation, on June 21, 2006, from mental health evaluator J.K. and supervisor and licensed clinical psychologist T.G.W. The evaluators found the Veteran to have an anxiety disorder, not otherwise specified, and rule out panic disorder without agoraphobia. The examiners noted that the Veteran reported that his anxiety resulted from a heart condition and noted that the Veteran took medication for anxiety. The examiner also found the Veteran to present to the examination as anxious and recommended counseling. 

A June 30, 2006, Psychiatric Review Technique, from E.B., Ph.D., noted that the Veteran had anxiety related disorders and a somatoform disorder.  The examiner found the Veteran to have an anxiety disorder, not otherwise specified, and a panic disorder without agoraphobia.  The examiner noted that the anxiety onset was in the Air Force, around 1971, and that it started in the throat and stomach. 

A December 1, 2006, Psychiatric Review Technique, from T.W., Psy.D., also noted that the Veteran had anxiety-related disorders.  The examiner found the Veteran to have an anxiety disorder, not otherwise specified, but that it did not precisely satisfy diagnostic criteria. 

The Board notes that while the appellant has been diagnosed with PTSD during the course of his treatment at the VAMC, the record is unclear as to whether the examiners found him to have PTSD consistent with the DSM-IV criteria.  The VAMC treatment records did not address the DSM-IV criteria or other diagnostic criteria. In contrast, the December 1, 2006, Psychiatric Review Technique did indicate that diagnostic criteria were considered in finding that the Veteran has an anxiety disorder. 

The record is also unclear as to whether the Veteran suffered a traumatic experience in service, as indicated by the conflict between his statements and the January 24, 2008, letter to the Veteran's representative regarding his duties.  However, as the Veteran has also not established that he currently suffers from PTSD that fulfills the criteria under the DSM-IV, he is not entitled to service connection for PTSD. 

However, as stated in Clemons above, this lack of diagnosed PTSD does not foreclose the appellant's claim.  Although the appellant's service treatment records do not clearly indicate complaints of or treatment for an anxiety disorder, it is clear that appellant received multiple prescriptions for the anxiety medication Valium during his service, including on January 28, 1975, April 10, 1975, and September 16, 1975.  The Veteran's report of medical history, which appears to be part of his retirement examination, also noted that he had frequent trouble sleeping due to a nervous condition from 1969 to the present.  It also noted a history of nervous trouble, from 1969 to the present, which was caused by his job pressures and that it has developed into a nervous condition.

Additionally, the October 1987 VA examination provided shortly after discharge noted that the Veteran had stomach problems that began in service, when he was under a lot of stress.  A June 1990 VA rating examination further noted that the Veteran's chronic gastritis was particularly sensitive to emotional distress.

Furthermore, as previously noted, the June 30, 2006 Psychiatric Review Technique, from E.B., Ph.D., found the Veteran to have an anxiety disorder, not otherwise specified and noted that the anxiety had its onset in the Air Force, around 1971, and started in the throat and stomach. 
The record thus indicates that the Veteran has a current diagnosis for an anxiety disorder, and supporting evidence indicating that he had it in service and that it has continued since service.  The Board thus finds that service connection is warranted.  See Hickson, supra.  However, the Board also notes that the Veteran's other diagnosed psychiatric disorders, including depression and a panic disorder, are not similarly supported by either the service or medical evidence of record as having an etiology in service.  The Veteran was not found to have such symptoms in service or shortly after service, and the medical evidence has not etiologically related such disorders to his active duty service.

The evidence in this case is approximately balanced regarding the question of whether the appellant currently suffers from an anxiety disorder that is the result of his time on active duty.  Therefore, the benefit-of-the-doubt will be conferred in his favor and his claim for service connection for an acquired psychiatric disorder is granted, subject to the controlling laws and regulations, which govern awards of VA compensation.  See 38 U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. §§ 3.102, 3.400 (2010); see also Gilbert, supra. 


ORDER

Entitlement to service connection for an acquired psychiatric disorder, to include anxiety disorder, is granted.



____________________________________________
K. A. KENNERLY
Acting Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


